UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):November 14, 2013 KITARA MEDIA CORP. (Exact Name of Registrant as Specified in Charter) Delaware 000-51840 20-3881465 (State or Other Jurisdictionof Incorporation) (CommissionFile Number) (IRS Employer Identification No.) 525 Washington Blvd., Suite 2620, Jersey City, New Jersey (Address of Principal Executive Offices) (Zip Code) (201) 539-2200 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e 4(c)) Item 2.02. Results of Operations and Financial Condition. On November 14, 2013, Kitara Media Corp. (the “Registrant”) issued a press release announcing its financial results for the third quarter ended September 30, 2013.The press release is included as Exhibit 99.1 hereto. The information furnished under this Item 2.02,including the exhibit related thereto, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any disclosure document of the Registrant, except as shall be expressly set forth by specific reference in such document. Item 9.01. Financial Statement and Exhibits. (d) Exhibits: Exhibit Description Press Release dated November 14, 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KITARA MEDIA CORP. Dated: November 14, 2013 By: /s/ Lisa VanPatten Lisa VanPatten Chief Financial Officer
